Citation Nr: 0924645	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
diabetes mellitus, with erectile dysfunction, rated as 20 
percent disabling prior to, and as 40 percent disabling 
since, August 10, 2007. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for patellar 
tendonitis, right knee, rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for patellar 
tendonitis, left knee, rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating for compensation 
purposes (TDIU) based on individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from 1976 to 1996.  He was 
born in 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

In addition to the disabilities involved in the current 
appeal, service connection is also in effect for hypertensive 
heart disease for which a 60 percent rating is assigned; 
vitiligo, for which a 30 percent rating is assigned; bursitis 
of the left shoulder for which a 20 percent rating is 
assigned; hypertension for which a 10 percent rating is 
assigned; and epilepsy with headaches for which a 10 percent 
rating is assigned.  He also is in receipt of special monthly 
compensation (SMC) on account of loss of use of a creative 
organ.  Additional SMC benefits were also assigned on other 
bases from August 30 to November 1, 2007.  These issues are 
not on appeal (other than tangentially with regard to already 
assigned SMC benefits in connection with issues ## 1 and 4).

As acknowledged in various documents in the file and 
reiterated in SSOCs, the date of claim with regard to pending 
appellate issues is November 9, 2004.

The Veteran provided testimony from El Paso via the VARO by 
way of videoconferencing before the undersigned Acting 
Veterans Law Judge in May 2009; a transcript is of record.

A large packet of additional evidence was received by the 
Board and introduced into the file in June 2009.  A written 
waiver of initial VARO consideration was associated 
therewith.

The issues ## 2, 3, 4 and 5 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The aggregate evidence of record relating to the 
Veteran's diabetes since virtually the date of his claim in 
November 2004, has shown that he has more often than not 
required insulin, now injected by himself or his wife, 
restricted diet, and regulation of activities; he has had a 
few dizzy or documented hypoglycemic reactions but not of 
such frequency or severity as to require any hospitalizations 
or twice monthly visits to a diabetic care provider.
 
2. The Veteran's service-connected disabilities include 
hypertensive heart disease, diabetes mellitus with erectile 
dysfunction, vitiligo, bursitis of both shoulders, patellar 
tendinitis of both knees, lumbosacral strain, hypertension 
and epilepsy with headaches, rated as 60, 40, 30, 20, 10, 10, 
10, 10, 10 and 10 percent disabling, respectively. 

3.  The Veteran is not now working and has not worked since 
2004.

4.  With resolution of doubt in his favor, the Veteran is 
unable to work or obtain and retain a job by virtue solely of 
the aggregate of his service connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent and no more are 
met from November 9, 2004 for service-connected diabetes 
mellitus with erectile dysfunction.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the claimant has not demonstrated any prejudicial or harmful 
error in VA's notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 




II.  Applicable General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assigned to his diabetes mellitus.  In general, when an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for increased compensation for diabetes; and he has 
affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).



Diabetes mellitus with erectile dysfunction
Special Criteria, Factual Background and Analysis

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" in DC 7913 means "avoidance of 
strenuous occupational and recreational activities." 38 
C.F.R. § 4.119, DC 7913 (defining term within criteria for a 
100% rating).  The "regulation of activities" criterion 
requires that "the evidence must show that the claimant's 
activities, both occupational and recreational, require that 
he avoid strenuous activity."  Accordingly, a 40% disability 
rating under DC 7913 is assigned to a claimant who 
demonstrates by evidence that he or she is required to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 363 (2007).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

Clinical reports are in the file from VA and private sources 
showing that for some time, the Veteran's diabetes was 
seemingly fairly well controlled by oral agents (e.g., 
noninsulin dependent) until an unscheduled VA clinic visit in 
November 2004.  He had run out of his glucovance several 
weeks before, and had developed thirst and increased 
urination.  His fasting blood sugars had been in the 180-310 
range.  The diagnosis was uncontrolled diabetes mellitus and 
his glucovance was restarted.  However, it does not appear 
that this worked very well, and by mid to late 2005, he had 
been started on insulin.  He was reluctant to do so since he 
had problems taking it by himself, but after specific 
guidance and re-training, he agreed to that treatment regimen 
as being required.  More recent clinical reports have shown 
that his wife is now injecting him due to his problems with 
the needles.  He has not on any occasion been hospitalized 
for his diabetes and once he learned how to medicate himself 
and handle his environmental and daily living concerns, he 
has not required frequent visits to the care-provider.

Accordingly, the Board finds that throughout the appellate 
period commencing with his claim in November 2004, the 
criteria have more often been met than not for a 40 percent 
rating for his diabetes mellitus.  However, at no time has he 
shown such additional symptoms as required for a rating in 
excess of 40 percent for the diabetes alone (noting that some 
of his other disabilities are secondary thereto and are rated 
separately at varying compensable levels identified above).  

With regard to the associated genitourinary complaints, and 
as noted above, complications of diabetes mellitus are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note 1, 
following Diagnostic Code 7913.

The Veteran is currently assigned a 40 percent evaluation for 
diabetes mellitus with erectile dysfunction.  He is also 
receiving special monthly compensation for impotence (as loss 
of use of a creative organ) under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).

Diagnostic Code 7522 provides a 20 percent rating for penile 
deformity with loss of erectile power. 38 C.F.R. § 4.115b.  
There is no evidence that the Veteran has a penile deformity 
or that his impotence is due to penile deformity.  The 
Veteran's erectile dysfunction is solely due to and secondary 
to his service-connected diabetes.  As to the issue of 
whether he is entitled to a separate compensable rating for 
erectile dysfunction alone, in addition to the rating 
assigned for his diabetes and the special monthly 
compensation which has been awarded, absent penile deformity, 
the Rating Schedule does not provide for such a rating.  In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, as relates to the diabetes, the Veteran 
has not reported, and record does not suggest, marked 
interference with employment other than contemplated within 
schedular standards, or frequent periods of hospitalization.  
He is not working in any event and this is addressed below in 
the TDIU issue.  There is no evidence that that service-
connected disability presents an unusual or exceptional 
disability picture.  The Board finds that the Veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.

The Board finds that these facets of his diabetes disability 
picture are not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
concludes that the question of an extra-schedular rating has 
not been raised, and need not be further herein addressed.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU
Special Criteria, Factual Background and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

The Veteran's service-connected disabilities include 
hypertensive heart disease for which a 60 percent rating is 
assigned; diabetes mellitus with erectile dysfunction for 
which a 40 percent rating is assigned; vitiligo, for which a 
30 percent rating is assigned; bursitis of the left shoulder 
for which a 20 percent rating is assigned; bursitis of the 
right shoulder for which a 10 percent rating is now assigned; 
left and right knee patellar tendinitis, each rated as 10 
percent disabling; lumbosacral strain, for which a 10 percent 
rating is assigned; hypertension for which a 10 percent 
rating is assigned; and epilepsy with headaches for which a 
10 percent rating is assigned.  Accordingly, he meets the 
schedular criteria for a TDIU.

The Veteran has special education and training is as a 
machinist, and from February 1999 to March 30, 2004, he 
worked as a locomotive machinist.  He has not worked since 
March 2004 when he retired primarily due to then ongoing 
problems requiring surgery for his right shoulder which 
caused him to quit his job.  Social Security Administration 
(SSA) documentation in the file reflects that his claim in 
that regard cited to his right shoulder as well as his 
hypertension and diabetes mellitus.  In the SSA decision in 
November 2005, it was agreed that he had no transferable 
skills and he was granted benefits from February 2004.  

A VA Form 21-4192, dated in April 2009, is now of record 
showing that his Railroad Retirement Disability benefit had 
been based on bilateral shoulder bursitis, hypertensive heart 
disease and diabetes.  He had worked for the Union Pacific 
Railroad as a locomotive machinist from February 8, 1999 to 
March 30, 2004; his last date of work was shown as April 15, 
2004.

For a VA-generated TDIU, the question is not whether he can 
get his old job back, but whether he is able to obtain or 
retain any other job.  One VA evaluator in May 2007 
hypothesized that given his joint difficulties particularly, 
he might be able to do some sort of a sedentary job.  
However, he asserts that it is not just his orthopedic 
problems, but his entire disability picture which precludes 
his being able to do what he is trained to do; and moreover, 
that overall health problems, virtually the entire list of 
which are service connected, render him virtually unable to 
get or maintain other employment.  This assessment is shared 
by one or more of his private care-givers, recent reports 
from which are in the file.  The Board concurs.  

Given the additional significant nature of his aggregate 
rating established as cited above for service-connected 
impairment, [to include hypertensive heart disease, diabetes 
mellitus with erectile dysfunction, vitiligo, bursitis of 
both shoulders, patellar tendinitis of both knees, 
lumbosacral strain, hypertension and epilepsy with 
headaches], he meets the schedular criteria for a TDIU.  

Practically speaking, it would be difficult to imagine just 
what sort of job of a gainful nature he might conceivably 
obtain at this stage in life due in pivotal part, if not 
exclusively, to those disabilities.  

In sum, as to his current state of employability, the 
evidence in that regard is in balance, and the resulting 
reasonable doubt must be resolved in his favor and a TDIU is 
granted.   

ORDER

An increased evaluation for diabetes mellitus to 40 percent 
from November 9, 2004. but no more, is granted, subject to 
the pertinent criteria relating to the payment of monetary 
awards.

A TDIU is granted, subject to the pertinent criteria relating 
to the payment of monetary awards. 


REMAND
Lumbosacral Strain, Both Knees and Shoulder(s)

With regard to the back, an amended version of the rating 
criteria effective September 26, 2003, provides for 
evaluations under various codes to include Code 5237 as used 
by the VARO in this case.  The general rating formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Service connection has recently been conceded for his other 
shoulder, and thus both shoulders are now service connected, 
one receiving a 20 percent rating and the other the 10 
percent rating using the Code 5201 for bursitis.  His 
service-connected knee disabilities are each assigned a 10 
percent rating using Code 5099-5024. 

It is unclear why these codes were selected; whether and why 
they are the most appropriate for his situation; and finally, 
he has not been fully informed of what else may be available 
pursuant to regulatory criteria and recent Court mandates.

VA orthopedic assessment with relatively vague conclusions 
was last undertaken in May 2007, prior to the recent grant of 
additional service connected disability in the left shoulder.  
Range of motions and certain other functional limitations 
were not clearly characterized, and potential neurological or 
other impairment was not fully addressed.

Private clinical reports, of which there are quite a few from 
2008, show seemingly escalating and certainly ongoing 
problems with pain, functional impairment, and osseous 
abnormalities, meniscal tears, internal derangement requiring 
arthroscopic repair, lumbar radiculopathy, etc., impacting 
virtually all of these areas.  And while these records were 
summarily included in recent SSOC's, the findings are not 
analyzed and do not appear to have been substantively 
addressed or considered in that context.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Any private treatment records he may have 
with regard to the orthopedic complaints 
herein concerned, should be submitted, and 
VA should assist as feasible.

2.  The Veteran should then be reexamined 
by pertinent VA physicians to determine 
the exact nature and extent of his back, 
knees and shoulder disabilities.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination.  All appropriate tests 
deemed necessary should be accomplished. 
The examiner should provide a 
comprehensive report including the 
complete rationale for all conclusions 
made.

3.  The claim should then be reviewed, and 
if the decision is not satisfactory to the 
Veteran, a comprehensive SSOC should be 
issued to include all pertinent 
regulations, and the Veteran and his 
representative should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
Veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


